PER CURIAM.
Through this Anders appeal, R.E.C., a juvenile, appeals a disposition order that followed violation of probation and commitment proceedings. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the disposition order without discussion. We note that appellate counsel addresses issues concerning an order that denied a motion to withdraw plea. That order was entered after the notice of appeal was filed, at which point the trial court lacked jurisdiction to proceed. Even if the court had jurisdiction, the motion to withdraw plea was unauthorized, as relief is available to contest the plea in juvenile proceedings only by habe-as corpus. See C.C. v. State, 150 So.3d 216 (Fla. 4th DCA 2014); D.M. v. State, 84 So.3d 1242 (Fla. 2d DCA 2012).
Affirmed.
WARNER, STEVENSON and GROSS, JJ., concur.